             Case 2:20-cv-01070-RSM Document 16 Filed 10/06/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                                                               The Honorable Ricardo S. Martinez
 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     STATE OF WASHINGTON,                                  NO. 2:20-cv-01070-RSM
10
                        Plaintiff,                         ORDER GRANTING JOINT
11                                                         STIPULATION OF DISMISSAL
        v.                                                 WITHOUT PREJUDICE
12
     UNITED STATES DEPARTMENT OF
13   HOMELAND SECURITY;
     IMMIGRATION AND CUSTOMS
14   ENFORCEMENT; CHAD F. WOLF, in his
     official capacity as Acting Secretary of the
15   U.S. Department of Homeland Security; and
     MATTHEW ALBENCE, in his official
16   capacity as Acting Director of U.S. Customs
     and Immigration Enforcement,
17
                        Defendants.
18

19                                                  ORDER

20           Pursuant to the Parties’ Joint Stipulation of Dismissal Without Prejudice, IT IS SO

21   ORDERED. This case is hereby dismissed without prejudice.

22

23

24

25

26


       ORDER GRANTING JOINT                            1               ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
       STIPULATION OF DISMISSAL                                              800 5th Avenue, Suite 2000
       NO. 2:20-CV-01070-RSM                                                  Seattle, WA 98104-3188
                                                                                   (206) 464-7744
            Case 2:20-cv-01070-RSM Document 16 Filed 10/06/20 Page 2 of 3




 1          DATED this 6th day of October, 2020.
 2

 3

 4

 5                                                 RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
     Presented by:
10
     ROBERT W. FERGUSON
11   Attorney General

12   /s/ Lauryn K. Fraas
     LAURYN K. FRAAS, WSBA #53238
13   KRISTIN BENESKI, WSBA #45478
     SPENCER W. COATES, WSBA #49683
14   Assistant Attorneys General
     Lauryn.Fraas@atg.wa.gov
15   Kristin.Beneski@atg.wa.gov
     Spencer.Coates@atg.wa.gov
16   Attorneys for Plaintiff State of Washington

17
     BRIAN T. MORAN
18   United States Attorney
19   /s/ Kristin B. Johnson
20   KRISTIN B. JOHNSON, WSBA No. 28189
     Assistant United States Attorney
21   kristin.b.johnson@usdoj.gov
     Attorney for Defendants
22

23

24

25

26


       ORDER GRANTING JOINT                           2          ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
       STIPULATION OF DISMISSAL                                        800 5th Avenue, Suite 2000
       NO. 2:20-CV-01070-RSM                                            Seattle, WA 98104-3188
                                                                             (206) 464-7744
            Case 2:20-cv-01070-RSM Document 16 Filed 10/06/20 Page 3 of 3




 1                                 DECLARATION OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will send notification
 4   to all counsel of record.
 5          DATED this 5th day of October, 2020, at Seattle, Washington.
 6                                            /s/ Lauryn K. Fraas
                                              LAURYN K. FRAAS
 7                                            Assistant Attorney General
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       ORDER GRANTING JOINT                           3              ATTORNEY GENERAL OF WASHINGTON
                                                                          Complex Litigation Division
       STIPULATION OF DISMISSAL                                            800 5th Avenue, Suite 2000
       NO. 2:20-CV-01070-RSM                                                Seattle, WA 98104-3188
                                                                                 (206) 464-7744
